        Case 2:19-cv-10374-PA-E Document 69 Filed 12/17/19 Page 1 of 2 Page ID #:321




Andrew M. Cummings, Esq., SBN 305081
BURKHALTER KESSLER CLEMENT GEORGE LLP
2020 Main Street, Suite 600
Irvine, CA 92614
Phone: 949.975.7500
                Defendant Auctions Brothers, Inc. dba Amazzia




THIMES SOLUTIONS INC.
                                                                2:19-cv-10374-PA-(Ex)

TP LINK USA CORPORATION, et al.




                                           Auction Brothers, Inc. dba Amazzia




     Auction Brothers, Inc. dba Amazzia                               Defendant




               Additionally, pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel
        for Auction Brothers, Inc. dba Amazzia certifies that it has no parent corporation and that no
        publicly-held corporation owns 10% or more of its stock.



       December 17, 2019                               /s/ Andrew M. Cummings, Esq.




                                                 Andrew M. Cummings, Esq.
     Case 2:19-cv-10374-PA-E Document 69 Filed 12/17/19 Page 2 of 2 Page ID #:322



 1                               CERTIFICATE OF SERVICE
 2
 3                I hereby certify that on December 17, 2019, I electronically filed the
 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing to the e-mail addresses denoted on the Electronic Mail Notice
 6   List, and I hereby certify that I have mailed the foregoing document or paper via the
 7   United States Postal Service to the non-CM/ECF participants indicated on the Electronic
 8   Mail Notice List. I certify under penalty of perjury under the laws of the United States of
 9   America that the foregoing is true and correct.
10
11         Executed on December 17, 2019.
12
                                           BURKHALTER           KESSLER       CLEMENT         &
13
                                           GEORGE LLP
14
15                                         /s/ Andrew M. Cummings
                                           Andrew M. Cummings (CA SBN 305081)
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
                                    NOTICE OF RELATED CASES
